Case 1:19-cr-00765-JSR Document 15 Filed 04/28/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee ae ee x
UNITED STATES OF AMERICA, :
19-cr-765 (JSR)
-y-
BRUCE BAGLEY, : ORDER
Defendant. :
eee ee ee ee ee ee x

JED S. RAKOFF, U.S.D.dJ.

During a telephonic conference convened earlier today
pursuant to the Court’s individual rules, the defense requested an
adjournment of the sentencing, currently set for May 18, 2021, to
allow the defendant, who is in Florida, to proceed with ongoing
medical treatment. The Government took no position.

The defense’s application for an adjournment is granted. The
parties are ordered to jointly call chambers on June 28, 2021 at
11:00 a.m. to update the Court on the defendant’s health. If, at
that date, there remain issues with the defendant travelling to
New York, the Court will consider whether it has the authority to
proceed with a remote sentencing.

SO ORDERED.

Dated: New York, NY Qf A. Roh fr
U v

April 28, 2021 JED S. RAKOFF, U.S.D.J.

 

 

 

 

 
